DETAILED ACTION
Status of Application: Claims 1-18 are present for examination at this time.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.
Preliminary Amendments
Applicant’s preliminary amendments of 2/9/2021 are noted.
Information Disclosure Statement
The information disclosure statement(s) submitted on 2/12/2021, 5/4/2021, and 6/28/2021 has/have been considered by the Examiner and made of record in the application file.

                                                       Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 6, 11, 16, and 17): 
             Examiner notes that the preliminary amendments have taken the claims outside of the prior art and into condition for allowance.  The closest prior art of record “V2X Communication Method And Terminal” by Kim et al., US20180049274A1 “Vehicle Positioning System Using V2X, Sensor, And GNSS Information” by Kumar et al., US20180180708A1  and “Method And Apparatus For Transmitting V2X Message” by Wang US20190090099A1 fails to anticipate or render obvious the concept that within a 
	While Kim, Kumar, and Wang all disclosed the notion of location sensing in a V2X network to allow handovers and communications with other devices where location estimation was factored into those communications none of the references used the specific set of network components and servers to accomplish this, nor did they have the same functional information in use in the claim (not information in the abstract).  
 No one reference individually had the exact invention envisioned by Applicant, nor could less than 3 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the 

Documents Considered But Not Relied Upon

US-20190289505-A1 by Thomas (Similar to the Wang reference).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642